DETAILED ACTION
	This office action is in response to the application filed on 12/18/2020 in which claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harel et al. (US20190312655A1).
As to claims 1 and 18, Harel teaches a method of identifying a location of at least one PIM (passive intermodulation) source within an antenna array assembly comprising a plurality of sub-arrays, a connection port, and a controllable multi-element phase shifter configured to apply a respective phase shift to a respective path between the connection port and each sub-array, the method comprising: (abstract, [0124]-[0128], and figure 13 teach a method for determining a distance to a passive intermodulation source in a device under test having an antenna array, a connection port, and a controllable phase shifter in between the connection port and each sub array.)
applying an excitation waveform to the connection port; ([0062] A PIM signal is acquired by transmitting two tones into the DUT.)
setting the multi-element phase shifter to a first state to apply a respective phase shift to each of the respective paths; ([0125] To determine the correct localization of a PIM default among several physical positions…To achieve this, some phase shifters are used within the feeding circuitry.)
making a first measurement of at least the phase of a PIM product emitted from the connection port in response to the excitation waveform; ([0126] A measuring technique will now be described where it is possible to perform several DTF PIM measurements using different states of the PSN.)
setting the multi-element phase shifter to a succession of further states, the respective phase shift applied to each of the respective paths being dependent on the state, and making a further measurement of at least the phase of the PIM product emitted from the connection port for each of the further states; ([0126] A measuring technique will now be described where it is possible to perform several DTF PIM measurements using different states of the PSN.)
determining from the first and further measurements a dependence of at least the phase of the PIM product on the state of the multi-element phase shifter; ([0127] During several tests, the DTF positions determined by the PIM measurement device are recorded.)
comparing the determined dependence of at least the phase of the PIM product on the state of the multi-element phase shifter with a plurality of predetermined dependences of at least the phase of the PIM product on the state of the multi-element phase shifter, each predetermined dependence being for a PIM source located in a respective path between the multi-element phase shifter and a respective sub-array, including the respective sub-array; and ([0127] During several tests, the DTF positions determined by the PIM measurement device are recorded. These measurements are overlaid or placed in direct relation with pre-determined antenna electrical length maps where one map is accorded to one PSN status.)
determining the location within the antenna array assembly of the at least one PIM source in dependence on said comparing. ([0128] Using the measured data in combination with the antenna length maps, the different areas of probable PIM root causes can be distinguished.)
As to claim 2, Harel teaches the method of Claim 1, wherein the first and the further measurements are of the amplitude and phase of the PIM product, and the method comprises determining from the first and further measurements a dependence of the amplitude and phase of the PIM product on the state of the multi-element phase shifter, and said comparing comprises: comparing the determined dependence of the amplitude and phase of the PIM product on the state of the multi-element phase shifter with a plurality of predetermined dependences of the amplitude and phase of the PIM product on the state of the multi- element phase shifter, each predetermined dependence being for a PIM source located in a respective path between the multi-element phase shifter and a respective sub-array, including the respective sub-array. ([0121] he PIM signal (amplitude and phase) measured in the frequency domain can be converted into the time domain using iFFT. Figure 12 shows a PIM signal in the time domain S(t). It is therefore possible to determine PIM sources that are located after the PIM measurement equipment and therefore relate to PIM sources in the DUT. A temporal window on S(t) is shown as the rectangle in Figure 12. [0127] During several tests, the DTF positions determined by the PIM measurement device are recorded. These measurements are overlaid or placed in direct relation with pre-determined antenna electrical length maps where one map is accorded to one PSN status.)
As to claim 3, Harel teaches the method of Claim 1, wherein said comparing comprises a cross-correlation (Abstract generating an autocorrelation matrix using the complex response signal, the autocorrelation matrix representing power information of the complex response signal, decomposing the complex response signal, using the autocorrelation matrix, into a signal component part and a noise component part and determining a distance to the passive intermodulation source in the device under test using the noise and/or signal component part.)
As to claim 6, Harel teaches the method of Claim 1, wherein the controllable multi-element phase shifter is a device for applying a Remote Electrical Tilt (RET). ([0125] [0125] To determine the correct localization of a PIM default among several physical positions, it is possible to take advantage of the fact that most of today's panel antennas are of the VET type (Vertical Electrical Tilt). In a VET panel antenna, Phase Shifted Networks (PSN) are used to feed the radiating elements.)
As to claim 7, Harel teaches the method of Claim 1, wherein the controllable multi-element phase shifter comprises a plurality of power dividers and a plurality of controllable phase shifting elements.  (Fig. 13 shows phase shifters being fed power from a divided connection)

As to claim 8, Harel teaches the method of Claim 1, wherein each sub-array comprises one or more antenna elements for radiation and/or reception. (Fig. 13 shows each sub-array with radiating elements) 
As to claim 17, Harel teaches the method of Claim 1, wherein each state of the phase shifter represents a tilt angle for the antenna array. ([0125] To determine the correct localization of a PIM default among several physical positions, it is possible to take advantage of the fact that most of today's panel antennas are of the VET type (Vertical Electrical Tilt). In a VET panel antenna, Phase Shifted Networks (PSN) are used to feed the radiating elements. Variations of amplitudes as phases can permit pattern variations such as tilt modification (i.e. changing the direction of the antenna pattern main lobe). To achieve this, some phase shifters are used within the feeding circuitry.)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Gander (US20180081047A1).
As to claim 4, Harel teaches the method of Claim 1, 
But does not specifically teach:
wherein said comparing comprises a Linear Least Squares process.
However Gander teaches comparing comprises a Linear Least Squares process. ([0069] The process for determining distance to a PIM source using frequency estimation differs based on the sampling rate used by the distributed base station under test. [0076] A linear least square method is implemented  by least square estimator 416 to extract frequency)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Harel with the method steps of Gander in order to determine the distance to a source of a PIM.
As to claim 9, Harel teaches the method of Claim 1, wherein the excitation waveform comprises a first and a second signal, (abstract A method for determining a distance to a passive intermodulation source in a device under test, the method comprising transmitting at least two signals with respective different frequencies to the device under test,)
But does not specifically teach:
wherein at least the first signal is a continuous wave (CW) signal.
However Gander teaches wherein at least the first signal is a continuous wave (CW) signal. ([0034] the test signal includes a chirp signal (discussed in more detail below) and a continuous wave (CW) signal)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Harel with the method steps of Gander in order to determine the distance to a source of a PIM.
As to claim 11, Harel in view of Gander teaches the method of Claim 9, wherein the second signal is a modulated signal. (Gander [0021] the test signal or reference pattern is a chirp signal, a PN sequence, a Zadoff-Chu sequence)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Harel with the method steps of Gander in order to determine the distance to a source of a PIM.
As to claim 12, Harel in view of Gander teaches the method of Claim 11, wherein the second signal is modulated with a noise- like waveform having a bandwidth in the range 10 MHz to 40 MHz.  (Gander [0069] the LTE bandwidth used at the air interface [0051] In one embodiment, both chirp signal and CW signal are transmitted at the same time to produce intermodulation)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Harel with the method steps of Gander in order to determine the distance to a source of a PIM.
As to claim 13, Harel in view of Gander teaches the method of Claim 11, comprising: determining a delay of the PIM product by correlation of measured PIM with a replica of the PIM product; and determining the location of the at least one PIM source in dependence on the determined delay in combination with a path determined by said comparing. (Harel [0009] Existing PIM measurement materials integrating Distance To Fault (DTF) features may be used to localize PIM. These existing PIM DTF measurement equipment operations are based on the measurement of the time difference between the transmitting test signal and the receiving incoming PIM product.  Gander [0066] the cross correlation formula represents the summation of two sinusoids whose frequency are proportional to the respective τ1 and τ2 delays. [0080] To improve reliability of the delay some statistic on the estimated frequency may be done. Step 2 can be repeated several times and the corresponding result can be analyzed using the histogram of the measured frequencies. The histogram is centered to the true frequency. A weighted mean is then applied to find the estimation of the true frequency. The PIM relative delay is then obtained.)


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Li et al. (CN1418028A).
As to claim 14, Harel teaches the method of Claim 1, 
But does not specifically teach:
wherein the plurality of predetermined dependences of at least the phase of the PIM product on the state of the multi-element phase shifter include effects of mutual coupling between sub-arrays.
However Li teaches wherein the plurality of predetermined dependences of at least the phase of the PIM product on the state of the multi-element phase shifter include effects of mutual coupling between sub-arrays. (The second and third paragraph under technical field describe mutul coupling effect causing phase errors and in order to accurately form the uplink receive beam and downlink transmit beam, it must be pre-know the performance difference of the array channel, or know the amplitude phase variation error after the radio frequency signal through the array channel response. the normal operation of the system at the same time, through real time detection and calculation to obtain the correcting weights of error array between channels in the baseband beamformer digital weighting compensation, so as to correct the channel amplitude-phase error. on-line correction is substantially of channel error tracking and compensating the channel amplitude-phase characteristic, furthest reduces the relative error between channels, the uplink and downlink beam forming algorithm to control precision.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Harel with the error correction steps of Li in order to determine and correct phase errors in an antenna array.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harel in view of Hong et al. (CN103490156A).
As to claim 15, Harel teaches the method of Claim 1, 
But does not specifically teach:
wherein the plurality of predetermined dependences of at least the phase of the PIM product on the state of the multi-element phase shifter include effects of reflections between the phase shifter and the sub-arrays.
However Hong teaches wherein the plurality of predetermined dependences of at least the phase of the PIM product on the state of the multi-element phase shifter include effects of reflections between the phase shifter and the sub-arrays. ([0004] On the other hand, reflection efficiency of the array antenna is not high is always reflect array antenna design problem to be solved. general research efficiency of the reflecting array antenna aperture efficiency, that is, the actual gain and the ratio of the maximum directivity (physical aperture can attain directionality). when the opening face uniform field amplitude and phase coincidence can be achieved theoretically 100 % aperture efficiency for large-calibre reflector antenna. overflow loss but can not completely reflecting surface intercepted amplitude, phase error and feed beam generated in the practical application can cause loss and efficiency of gain is reduced, efficiency of the common reflective array antenna is only 10 %-30 %. Therefore, how reflecting array antenna and planar feed joint design, to improve the overall antenna efficiency is a reflective array antenna research hotspot problem.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Harel with the antenna efficiency improvement method of Hong in order to reduce phase error.
As to claim 16, Harel teaches the method of Claim 1, 
But does not specifically teach:
wherein the plurality of predetermined dependences of at least the phase of the PIM product on the state of the multi-element phase shifter includes dependencies for reflective paths.
However Hong teaches wherein the plurality of predetermined dependences of at least the phase of the PIM product on the state of the multi-element phase shifter includes dependencies for reflective paths. ([0004] On the other hand, reflection efficiency of the array antenna is not high is always reflect array antenna design problem to be solved. general research efficiency of the reflecting array antenna aperture efficiency, that is, the actual gain and the ratio of the maximum directivity (physical aperture can attain directionality). when the opening face uniform field amplitude and phase coincidence can be achieved theoretically 100 % aperture efficiency for large-calibre reflector antenna. overflow loss but can not completely reflecting surface intercepted amplitude, phase error and feed beam generated in the practical application can cause loss and efficiency of gain is reduced, efficiency of the common reflective array antenna is only 10 %-30 %. Therefore, how reflecting array antenna and planar feed joint design, to improve the overall antenna efficiency is a reflective array antenna research hotspot problem.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Harel with the antenna efficiency improvement method of Hong in order to reduce phase error.




Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465